DETAILED ACTION
1.	This communication is in response to the amendment filed on 11/18/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-16 are allowed.


Relevant documents
2.	A. 	US 11,055,331 Neumann et al. discloses using intermediate representations interpreted by a byte code interpreter which is compiled to form machine code used to retrieve results of a query.













Reasons for allowance
3.	The prior art does not teach or fairly suggest generate/generating an execution, the execution plan having a number of operators for operating on data; compile/compiling the execution plan into byte code and execute/executing the execution plan by interpreting the byte code; compile/compiling at least some of the operators of the execution plan into machine code at a time overlapping with compiling the execution plan into byte code and interpreting said byte code; switch/switching executing the execution plan by interpreting the byte code to executing the at least some of the operators when the compiling the at least some operators into machine code has completed/finished compiling.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 1, 2021